Title: The Committee for Foreign Affairs to the American Commissioners: Two Letters, 24 March 1778
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
Honorable Gentlemen
York Town 24 March 1778
I cannot consent to omit this oportunity of addressing a few lines to you though the state of our military operations affords nothing material.
The manners of the Continent are to much affected by the depreciation of our Currency. Scarce an Officer Civil or military but feels something of a desire to be concerned in mercantile speculation, from finding that his salary is inadequate to the harpy demands which are made upon him for the necessaries of life, and from observing that but little skill is necessary to constitute one of the merchants of these days. We are almost a Continental tribe of Jews, but I hope Heaven has not yet discovered such a settled profligacy in us as to cast us off, even for a year. Backward as we may be at this moment in our preparations, the Enemy is not in a condition to expect more success in the coming, then in former Campaigns. We have the debates of the British Parliament to Decr. 5. and perceive that the old game is playing called Reconciliation, but, depend upon it, they are duping themselves only.
Yesterday a private letter from Doctor Franklin dated Octr. 7th. was presented containing the only political intelligence which Folgier brought safe with him, Viz. “our affairs, so far as relates to this Country are every day more promising.” This with a letter from Mr. Barnabas Deane, who tells us his Brother apologized for his brevity by saying “he was sending an important packet to Congress”, is all the explanation we have of the nature of your dispatches, of which we were robbed. I enclose a list by which you will see the breaks in our correspondence. I send a pamphlet which contains, I hope, the general ideas of America in regard to what Great Britain may be tempted foolishly to call her successes.
We think it strange that the Commissioners did not jointly write Mr. de Francy, considering the very important designs of his coming over, to settle the mode of payment for the past cargoes sent by Roderigue Hortalez & Co. and to make contracts for future. It is certain that much eclaircissement is, at this late moment, wanting.
But I dare not enlarge, for fear of losing this sudden good oportunity. I therefore close with assurances of the most affectionate respect Your very humble Servant
(Signed) James Lovellfor the Committee for foreign Affairs. 
To the Commissioners in France
 
II.
Gentlemen
At Noon March 24. 1778
An express going immediately for Boston, I can only send a copy of the hasty lines which I have dispatched within this hour to go in a cutter from Cheseapeake bay. The Gazettes which will be regularly sent by the eastern Navy Board; and private letters from your friends in New England, by whatever opportunity may convey this, will make my abrupt manner a less disappointment to you than it would otherwise be. Your most Obedient humble Servant
(Signed) James Lovellfor the Committee for foreign Affairs
To the Commissioners in France
